UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02671 DWS Municipal Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2012 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2012 Annual Report to Shareholders DWS Short-Term Municipal Bond Fund Contents 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 28 Statement of Assets and Liabilities 30 Statement of Operations 31 Statement of Changes in Net Assets 32 Financial Highlights 37 Notes to Financial Statements 46 Report of Independent Registered Public Accounting Firm 47 Information About Your Fund's Expenses 48 Tax Information 49 Investment Management Agreement Approval 54 Summary of Management Fee Evaluation by Independent Fee Consultant 58 Board Members and Officers 63 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Although the fund seeks income that is federally tax-free, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. Municipal Bonds: The DWS Approach The fund invests in a wide variety of municipal bonds. These include general obligation bonds, for which payments of principal and interest are secured by the full faith and credit of the issuer and are usually supported by the issuer's taxing power. In addition, securities held may include revenue bonds, for which principal and interest are secured by revenues from tolls, rents or other fees gained from the facility that was built with the bond issue proceeds. The fund's management team seeks to hold municipal bonds that appear to offer the best opportunity to meet the fund's objective of earning income exempt from regular federal income tax, consistent with the preservation of capital. A number of factors influence the performance of municipal bonds. These include supply and demand for the asset class, the direction of overall interest rates, and the perceived credit risk associated with an individual municipal issuer. In selecting securities, the managers weigh the impact of the economic outlook and potential interest rate movements on municipal bonds with differing coupons, maturities and call dates. In addition, supply- and-demand factors may favor one segment of the municipal market over another. Finally, while keeping the portfolio's average maturity within the fund's guidelines, they may seek to take advantage if they believe the municipal yield curve presents an opportunity to gain incremental income with limited additional interest rate risk. DWS Short-Term Municipal Bond Fund posted a total return for the 12 months ended October 31, 2012 of 2.36%. This compared to a return of 0.89% for its benchmark, the unmanaged Barclays 1-Year General Obligation Bond Index. With short-term rates anchored near zero by the U.S. Federal Reserve Board (the Fed), markets closely followed headlines surrounding the sovereign debt crisis in Europe as well as the stream of U.S. economic data. For much of the period ended October 31, 2012, developments at home and abroad combined to heighten investor anxiety, leading to a flight to quality that benefited U.S. Treasuries and drove yields down. Investor interest in municipal bonds was supported by the extraordinarily low yields offered by U.S. Treasuries, and returns for the broad municipal market were strongly positive for the period. Late in the fiscal period, housing data seemed to confirm that prices had finally reached a bottom and were beginning to strengthen. In addition, with employment data continuing to disappoint, there was speculation that the Fed would announce further bond purchases under quantitative easing in an effort to drive mortgage rates even lower. This speculation was borne out at the Fed's mid-September 2012 meeting, at which it was also announced that near-zero short-term rates would be maintained through at least mid-2015. These developments strengthened interest in higher-yielding, credit-sensitive alternatives. For the full 12 months ended October 31, 2012, municipal yields fell significantly despite starting at low levels by historical standards. In an environment of declining rates, performance was generally strongest for longer-maturity municipals with prices that are more sensitive to interest rate movements. For the full 12 months, yields on 2-year municipal issues fell by 14 basis points from 0.44% to 0.30%, while bonds with 30-year maturities experienced a yield decline of 93 basis points from 3.75% to 2.82%, resulting in a yield curve flattening of 79 basis points between two and 30 years. (100 basis points equals one percentage point. See the graph on the following page for municipal bond yield changes from the beginning to the end of the period.) Most municipal market credit spreads — the incremental yield offered by lower-quality issues vs. AAA-rated issues — narrowed for the 12 months, as investors sought yield in a low-rate environment. Municipal Bond Yield Curve (as of 10/31/11 and 10/31/12) Source: Thompson Reuters Chart is for illustrative purposes only and does not represent any DWS fund. Past performance is no guarantee of future results. Positive and Negative Contributors to Performance Given a relatively steep yield curve, the fund has maintained a somewhat barbelled positioning, balancing very short-term holdings with positions in bonds with maturities in the seven-to-ten-year range. This allowed the fund to maintain an overall effective maturity of less than three years while benefiting from the stronger price performance experienced by longer-term issues as interest rates fell over the period. While the fund's short-term holdings as part of the barbell stance were a modest constraint on returns as rates declined, this impact was more than counterbalanced by the exposure to longer-term issues. The fund's exposure to hospital and other health-care-related bonds rated in the A or AA range helped returns as investors were attracted to the sector's yield profile relative to other similarly rated issues. In addition, some of these issues were in the 9-to-10-year maturity range and benefited more from declining rates than shorter-term issues. Exposure to airport-related issues also added to relative performance. "Investor interest in municipal bonds has been supported by the extraordinarily low yields offered by U.S. Treasuries." Outlook and Positioning Municipal yields on an absolute basis are very low by historical standards. At the end of October 2012, the 10-year municipal yield of 1.72% was 100% of the 1.72% yield on comparable maturity U.S. Treasuries, as compared to a ratio of 113% twelve months earlier. Despite recent flattening, the municipal yield curve remains reasonably steep and we are continuing to look to add exposure to bonds in the eight-to-ten-year maturity range. Many state and local governments have continued to show progress in stabilizing their finances. Nonetheless, there remain troubled pockets, and we believe the expertise we bring to researching municipal sectors and individual issues continues to be of critical importance. For new purchases, we continue to take a very cautious approach with respect to general obligation bonds issued by localities, given uncertain levels of state support going forward. There are also significant uncertainties with respect to the national economic backdrop, including a looming showdown on the budget. We will closely monitor the implications of developments in Washington for the national economy and tax policy. Portfolio Management Team Philip G. Condon, Managing Director Co-Lead Portfolio Manager of the fund. Joined the fund in 2003. • Head of US Retail Fixed Income Funds. • Joined Deutsche Asset Management in 1983. • Over 34 years of investment industry experience. • BA and MBA, University of Massachusetts at Amherst. Ashton P. Goodfield, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Joined the fund in 2003. • Joined Deutsche Asset Management in 1986. • Over 24 years of investment industry experience. • BA, Duke University. Shelly L. Deitert, Director Portfolio Manager of the fund. Joined the fund in 2003. • Joined Deutsche Asset Management in 1997. • Over 13 years of investment industry experience. • BA, Taylor University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays 1-Year General Obligation Bond Index is an unmanaged index including bonds with a minimum credit rating of BAA3, issued as part of a deal of at least $75 million, having an amount outstanding of at least $7 million, a maturity of one to two years, backed by the full faith and credit of an issuer with taxing power, and issued after December 31, 1990. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Sovereign debt is debt that is issued by a national government. The yield curve is a graph with a left-to-right line that shows how high or low yields are, from the shortest to the longest maturities. Typically (and when the yield curve is characterized as "steep," this is especially true), the line rises from left to right as investors who are willing to tie up their money for a longer period are rewarded with higher yields. Spread refers to the excess yield various bond sectors offer over financial instruments with similar maturities. When spreads widen, yield differences are increasing between bonds in the two sectors being compared. When spreads narrow, the opposite is true. Barbell strategies involve purchasing bonds with a variety of maturities. Performance Summary October 31, 2012 (Unaudited) Average Annual Total Returns as of 10/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A % Class B % Class C % Barclays 1-Year G.O. Bond Index† % Adjusted for the Maximum Sales Charge Class A (max 2.00% load) % Class B (max 4.00% CDSC) -1.51 % Class C (max 1.00% CDSC) % Barclays 1-Year G.O. Bond Index† % No Sales Charges Class S % Institutional Class % Barclays 1-Year G.O. Bond Index† % Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2012 are 0.86%, 1.67%, 1.63%, 0.72% and 0.59% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the fund's distributions may be subject to federal, state and local tax and the alternative minimum tax. Returns shown for Class A, B and C for the period prior to their inception on February 28, 2003 and for Class S shares for the period prior to its inception on February 28, 2005 are derived from the historical performance of Institutional Class shares of DWS Short-Term Municipal Bond Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.00%. This results in a net initial investment of $9,800. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays 1-Year General Obligation Bond Index is an unmanaged index including bonds with a minimum credit rating of BAA3, issued as part of a deal of at least $75 million, having an amount outstanding of at least $7 million, a maturity of one to two years, backed by the full faith and credit of an issuer with taxing power, and issued after December 31, 1990. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/12 $ 10/31/11 $ Distribution Information: Twelve Months as of 10/31/12: Income Dividends $ October Income Dividend $ SEC 30-day Yield as of 10/31/12†† % %) %) % % Tax Equivalent Yield as of 10/31/12†† % N/A N/A % % Current Annualized Distribution Rate as of 10/31/12†† % †† The SEC yield is net investment income per share earned over the month ended October 31, 2012, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been -0.02%, -0.70%, -0.78%, 0.21% and 0.33% for Class A, B, C, S and Institutional shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal income tax rate of 35%. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2012. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rates would have been 0.93%, 0.21%, 0.13%, 1.15%, and 1.27% for Class A, B, C, S and Institutional shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Morningstar Rankings — Municipal National Short Funds Category as of 10/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 88 of 59 3-Year 76 of 56 5-Year 78 of 70 Class B 1-Year of 78 3-Year of 77 5-Year of 91 Class C 1-Year of 78 3-Year of 74 5-Year of 90 Class S 1-Year 80 of 54 3-Year 69 of 51 5-Year 72 of 65 Institutional Class 1-Year 74 of 50 3-Year 66 of 49 5-Year 64 of 58 10-Year 34 of 82 41 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of October 31, 2012 Principal Amount ($) Value ($) Municipal Bonds and Notes 99.0% Alaska 0.7% Alaska, State Housing Finance Corp., Home Mortgage, Series A, AMT, 5.0%, 6/1/2036, INS: NATL Alaska, State Housing Finance Corp., Mortgage Revenue, Series A, 4.0%, 6/1/2040 North Slope Boro, AK, General Obligation, Series A, 2.5%, 6/30/2014 Arizona 1.9% Arizona, Health Facilities Authority Revenue, Banner Health: Series A, 5.0%, 1/1/2019 Series D, 5.5%, 1/1/2019 Maricopa County, AZ, Industrial Development Authority, Single Family Mortgage Revenue, Series 2B, AMT, 5.55%, 3/1/2028 Scottsdale, AZ, Municipal Property Corp., Excise Tax Revenue, 5.0%, 7/1/2014 Snowflake, AZ, Sales & Special Tax Revenue, 4.0%, 7/1/2013 Arkansas 0.2% Rogers, AR, Sales & Use Tax Revenue, 4.0%, 11/1/2013 California 7.9% California, Health Facilities Financing Authority Revenue, Catholic Healthcare, Series C, 0.21%**, 7/1/2020, INS: NATL, LOC: JPMorgan Chase Bank NA California, State Department of Water Resources Power Supply Revenue: Series M, 5.0%, 5/1/2013 Series G-4, 5.0%, 5/1/2016 California, State Department Water Resources Center, Valley Project Revenue, Series AL, 5.0%, 12/1/2013 California, State General Obligation: 4.0%, 9/1/2014 5.0%, 2/1/2014 5.0%, 4/1/2021 5.25%, 4/1/2022 California, State Public Works Board, Lease Revenue, Judicial Council Projects, Series D, 5.0%, 12/1/2020 California, State Public Works Board, Lease Revenue, Various Capital Project, Series A, 4.0%, 4/1/2014 California, Statewide Communities Development Authority Revenue, Proposition 1A Receivables Program, 5.0%, 6/15/2013 Carlsbad, CA, Multi-Family Housing Revenue, Series A, AMT, 3.7%, 2/1/2013, LIQ: Fannie Mae Delta Counties, CA, Home Mortgage Finance Authority, Single Family Mortgage Revenue, Pacific Mortgage-Backed Securities, Series A, AMT, 6.7%, 6/1/2024, INS: NATL Orange County, CA, Water District, Certificates of Participation, Series A, 0.21%**, 8/1/2042, LOC: Citibank NA Port of Oakland, CA, Series O, AMT, 5.0%, 5/1/2020 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Governmental Purpose: Series C, 5.0%, 5/1/2019 Series C, 5.0%, 5/1/2020 San Joaquin County, CA, Certificates of Participation, General Hospital Project, 5.25%, 9/1/2014, INS: NATL Colorado 1.1% Colorado, State Building Excellent Schools Today, Certificates of Participation, Series G, 5.0%, 3/15/2020 Colorado, State Housing & Finance Authority, State Unemployment Compensation, Series A, 5.0%, 5/15/2014 Denver, CO, City & County Airport Revenue: Series A, AMT, 4.0%, 11/15/2014 Series D, AMT, 7.75%, 11/15/2013 El Paso County, CO, Public Housing Revenue, Series A, AMT, 4.1%, 12/20/2012 University of Colorado, Hospital Authority Revenue, Series A, 4.0%, 11/15/2014 Connecticut 0.7% Connecticut, State General Obligation: Series D, 0.44%*, 9/15/2014 Series C, 4.0%, 6/1/2014 Delaware 0.1% Delaware, State Housing Authority Revenue, Single Family Mortgage, Series D, AMT, 5.875%, 1/1/2038 District of Columbia 0.5% District of Columbia, Bond Anticipation Notes, Pilot Arthur Revenue, 4.0%, 12/1/2012 Florida 7.2% Broward County, FL, Airport Systems Revenue: Series Q-1, 5.0%, 10/1/2014 Series P-1, AMT, 5.0%, 10/1/2020 Series P-1, AMT, 5.0%, 10/1/2021 Florida, Citizens Property Insurance Corp.: Series A-1, 5.0%, 6/1/2020 Series A-1, 5.0%, 6/1/2021 Florida, Cityplace Community Development District Special Assessment Revenue: 5.0%, 5/1/2013 5.0%, 5/1/2014 Florida, Housing Finance Corp. Revenue, Homeowner Mortgage Special Program, Series A, 5.0%, 7/1/2028 Florida, Jacksonville Electric Authority Revenue, Series 23, 5.0%, 10/1/2013 Florida, State Municipal Power Agency, Stanton II Project, Series A, 4.0%, 10/1/2014 Hillsborough County, FL, Special Assessment Revenue, 5.0%, 3/1/2014, INS: FGIC & NATL Jacksonville, FL, Sales Tax Revenue, Better Jacksonville, 5.0%, 10/1/2021 Jacksonville, FL, St. Johns River Power Park System Revenue, Series 25, 4.0%, 10/1/2014 Lee County, FL, Airport Revenue, Series A, AMT, 5.5%, 10/1/2023 Orange County, FL, Sales Tax Revenue, Series A, Prerefunded 1/1/2013 @ 100, 5.125%, 1/1/2018, INS: FGIC & NATL Palm Beach County, FL, Community Foundation, Palm Beach Project Revenue, 0.21%**, 3/1/2034, LOC: Northern Trust Co. South Miami, FL, Health Facilities Authority, Hospital Revenue, Baptist Health South Florida Group, 5.0%, 8/15/2021 Tampa, FL, Solid Waste Systems Revenue, AMT, 5.0%, 10/1/2019, INS: AGMC Georgia 4.1% Atlanta, GA, Airport Revenue, Series B, AMT, 5.0%, 1/1/2022 DeKalb County, GA, Water & Sewer Revenue, Series A, 5.0%, 10/1/2020 Gainesville & Hall County, GA, Hospital Authority Revenue, Anticipation Certificates, Northeast Georgia Healthcare: Series A, 5.0%, 2/15/2018 Series A, 5.0%, 2/15/2019 Georgia, Main Street Natural Gas, Inc., Gas Revenue, Series A, 0.21%**, 8/1/2040, SPA: Royal Bank of Canada Georgia, Municipal Electric Authority Power Revenue, Series 2005-Y, 6.4%, 1/1/2013, INS: AMBAC Georgia, Municipal Electric Authority, Combined Cycle Project, Series A, 5.0%, 11/1/2020 Georgia, Municipal Electric Authority, Project One, Series A, 5.0%, 1/1/2021 Georgia, State General Obligation: Series A, 4.0%, 7/1/2013 Series F, 5.0%, 11/1/2013 Georgia, State Municipal Electric Authority, Series GG, 4.0%, 1/1/2014 Henry County, GA, School District, 3.0%, 12/1/2013 Henry County, GA, Water & Sewerage Authority Revenue, Series A, 4.0%, 2/1/2014 (a) Richmond County, GA, Board of Education, 5.0%, 10/1/2013 Hawaii 0.7% Hawaii, State Airport Systems Revenue, AMT, 4.0%, 7/1/2013 Hawaii, State General Obligation, Series EC, 5.0%, 12/1/2013 Hawaii, State Highway Revenue, Series A, 2.0%, 1/1/2013 Honolulu City & County, HI, General Obligation, Series B, 5.5%, 7/1/2013, INS: AGMC Idaho 0.2% Idaho, Housing Agency, Single Family Mortgage: Series H-2, AMT, 5.1%, 7/1/2020 Class III, AMT, 5.1%, 7/1/2023 Class III, AMT, 5.15%, 7/1/2023 Class III, AMT, 5.4%, 7/1/2021 Series G-2, AMT, 5.75%, 1/1/2014 Series H-2, AMT, 5.85%, 1/1/2014 Class III, AMT, 5.95%, 7/1/2019 Series E, AMT, 5.95%, 7/1/2020 Illinois 5.1% Chicago, IL, Board of Education, Series A, 5.25%, 12/1/2018, INS: NATL Chicago, IL, O'Hare International Airport Revenue: Series A, 5.0%, 1/1/2015, INS: AGMC Series D, AMT, 5.25%, 1/1/2019 Illinois, Finance Authority Revenue, University of Chicago, Series B, 5.0%, 7/1/2017 Illinois, Metropolitan Pier & Exposition Authority Revenue, McCormick Place Project, Series B, 5.0%, 12/15/2020 Illinois, Railsplitter Tobacco Settlement Authority Revenue: 4.0%, 6/1/2013 5.25%, 6/1/2020 Illinois, State Finance Authority Revenue, Solid Waste Disposal Revenue, Waste Management, Inc. Project, 0.55%, 4/1/2013 Illinois, State General Obligation: 4.0%, 8/1/2014 5.0%, 1/1/2013 Illinois, State Unemployment Insurance Fund, Building Receipts Revenue: Series C, 1.5%, 6/15/2021 Series B, 5.0%, 12/15/2019 Lake County, IL, Forest Preserve District, Series A, 0.74%*, 12/15/2020 Indiana 2.5% Indiana, Finance Authority Health Systems Revenue, Sisters of St. Francis Health, Series C, 5.0%, 11/1/2014 Indiana, Finance Authority, Water Utility Revenue, Citizens Energy, 3.0%, 10/1/2014 Indiana, Health Facilities Funding Authority, Series A, ETM, 5.75%, 9/1/2015 Indiana, Health Facility Financing Authority Revenue, Ascension Health, Series A-1, 5.0%, Mandatory Put 5/1/2013 @ 100, 11/1/2027 Indiana, State Municipal Power Agency, Series A, 0.21%**, 1/1/2018, LOC: Citibank NA Indiana, State Transportation Finance Authority, Highway Revenue, Series A, Prerefunded 6/1/2013 @ 100, 5.25%, 6/1/2016, INS: AGMC Iowa 0.1% Cedar Rapids, IA, General Obligation, Series F, 3.0%, 6/1/2013 Kansas 1.4% Kansas, State Department of Transportation Highway Revenue: Series C-2, 0.19%**, 9/1/2022, SPA: JPMorgan Chase Bank NA Series A-2, 0.44%*, 9/1/2014 Kentucky 0.5% Kentucky, Housing Corp. Revenue, Series G, AMT, 5.0%, 7/1/2030 Kentucky, State Rural Water Finance Corp., Public Project Revenue, Series D-1, 1.0%, 10/1/2013 Louisiana 0.4% Louisiana, Regional Transit Authority, Sales Tax Revenue, 3.0%, 12/1/2012, INS: AGMC Louisiana, State Offshore Terminal Authority, Deepwater Port Revenue, Loop LLC Project, Series B-1, 1.875%, Mandatory Put 10/1/2013 @ 100, 10/1/2040 Maine 0.5% Maine, State Housing Authority Mortgage Purchase, Series D-2, AMT, 5.0%, 11/15/2027 Maine, State Housing Authority Mortgage Revenue, Series A-1, AMT, 4.5%, 11/15/2028 Maryland 1.2% Maryland, State Community Development Administration, Department of Housing & Community Development, Series E, AMT, 5.5%, 3/1/2032 Maryland, State Department of Transportation & Conservation, 5.0%, 2/15/2018 Maryland, State Health & Higher Educational Facilities Authority Revenue, Anne Arundel Health Systems, 3.0%, 7/1/2014 (a) Prince Georges County, MD, Housing Authority, Single Family Mortgage Revenue: Series A, AMT, 5.6%, 12/1/2034 Series A, AMT, 7.0%, 8/1/2033 Massachusetts 2.5% Massachusetts, State General Obligation: Series B, 0.2%**, 8/1/2015, SPA: JPMorgan Chase Bank NA Series A, 0.24%**, 3/1/2026, SPA: Wells Fargo Bank NA Series B, 0.25%**, 3/1/2026, SPA: JPMorgan Chase Bank NA Massachusetts, State Housing Finance Agency, Construction Loan Notes, Series A, 0.8%, 11/1/2013 Massachusetts, State Water Resources Authority, Series C-1, 0.21%**, 11/1/2026, SPA: Bank of America NA Westwood, MA, General Obligation, 3.0%, 6/1/2014 Michigan 4.5% Detroit, MI, City School District, School Buliding & Site, Series A, 4.0%, 5/1/2014 Detroit, MI, Water & Sewerage Department Disposal System Revenue, Series A, 5.0%, 7/1/2014 Michigan, Finance Authority, Trinity Health Corp., Series A, 3.0%, 12/1/2012 Michigan, State Finance Authority Revenue, Local Government Loan Program, Series C, 3.0%, 11/1/2014 Michigan, State Finance Authority Revenue, School District, 5.0%, 6/1/2014 Michigan, State Finance Authority Revenue, Unemployment Obligation Assessment: Series A, 5.0%, 7/1/2014 Series B, 5.0%, 7/1/2021 Michigan, State Hospital Finance Authority Revenue, Ascension Health Senior Credit Group, Series B, 5.0%, 11/15/2020 Michigan, State Strategic Fund, Solid Waste Disposal Revenue, Waste Management, Inc. Project, AMT, 4.625%, 12/1/2012 Wayne County, MI, Airport Authority Revenue, Detroit Metropolitan Airport, Series A, AMT, 3.0%, 12/1/2012 Minnesota 0.3% Coon Rapids, MN, Multi-Family Housing Revenue, Brown Meadow Manor, Series A, AMT, 3.875%, 7/1/2014 Hennepin County, MN, Senior Sales Tax, Series E, 4.0%, 12/15/2013 Minnesota, Tobacco Securitization Authority, State Tobacco Settlement Revenue, Series B, 5.0%, 3/1/2019 Mississippi 0.7% Mississippi, Development Bank Special Obligation, Department of Corrections, Series D, 5.0%, 8/1/2021 Missouri 0.5% Missouri, State Board of Public Buildings, Special Obligation, Series A, 4.0%, 10/1/2013 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Homeownership Loan Program: Series D, 4.8%, 3/1/2040 Series C, AMT, 5.6%, 9/1/2035 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Special Homeownership Loan Program Market Bonds, Series E-1, 5.0%, 11/1/2027 Nevada 1.8% Clark County, NV, School District General Obligation, 5.5%, 6/15/2013, INS: AGMC Las Vegas Valley, NV, Water District Improvement, Series A, Prerefunded 12/1/2012 @ 100, 5.25%, 6/1/2017, INS: FGIC & NATL Nevada, Colorado River Commission — Hoover Uprating, Series E, 4.0%, 10/1/2013 Nevada, Housing Division, Single Family Mortgage, Series A, AMT, 5.15%, 10/1/2014 New Jersey 2.5% Livingston, NJ, School District Revenue, Board of Education, 144A, 3.8%, 8/1/2014 New Jersey, Economic Development Authority Revenue, School Facilities Construction, Series J-4, 5.0%**, Mandatory Put 9/1/2014 @ 100, 9/1/2029, INS: AGMC New Jersey, State Economic Development Authority Revenue, 5.0%, 6/15/2014 New Jersey, State Transportation Trust Fund Authority, Transportation Systems: Series D, 0.17%**, 6/15/2032, LOC: Wells Fargo Bank NA Series B, 4.0%, 6/15/2013 Series B, 5.0%, 6/15/2020 New Mexico 1.4% Farmington, NM, Pollution Control Revenue, Arizona Public Service Co., Series C, AMT, 2.875%, Mandatory Put 10/10/2013 @ 100, 9/1/2024 New Mexico, Mortgage Finance Authority, Second Mortgage Program, 144A, AMT, 6.5%, 1/1/2018 New Mexico, Mortgage Finance Authority, Single Family Mortgage, Class I, Series D, 5.35%, 9/1/2040 University of New Mexico, Systems Improvement Revenues, 0.22%**, 6/1/2026, SPA: JPMorgan Chase Bank NA New York 11.1% New York, Metropolitan Transportation Authority, Dediated Tax Fund, 3.0%, 11/1/2014 New York, Metropolitan Transportation Authority, Dedicated Tax Fund, Series B-1, 0.2%**, 11/1/2022, LOC: State Street Bank & Trust Co. New York, State Local Government Assistance Corp.: Series 8V, 0.19%**, 4/1/2019, SPA: JPMorgan Chase Bank NA Series 4V, 0.21%**, 4/1/2022, SPA: Bank of America NA New York, State Urban Development Corp. Revenue: Series A3A, 0.23%**, 3/15/2033, SPA: JPMorgan Chase & Co. Series A3C, 0.23%**, 3/15/2033, SPA: JPMorgan Chase & Co. New York, Tobacco Settlement Financing Corp., Series B, 4.0%, 6/1/2013 New York, Triborough Bridge & Tunnel Authority Revenues, Series B-2C, 0.22%**, 1/1/2032, LOC: U.S. Bank NA New York City, NY, Industrial Development Agency, Airport Facilities Revenue, Series A, AMT, 5.0%, 7/1/2014 New York City, NY, Municipal Water Finance Authority, "A", Series 20090047, 144A, 0.25%**, 6/15/2035, LIQ: Citibank NA New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue: Series B-1, 0.19%**, 6/15/2024, SPA: JPMorgan Chase Bank NA Series B-1, 0.22%**, 6/15/2045, SPA: U.S. Bank NA New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured, Series C-5, 0.26%**, 8/1/2031, SPA: Bank of America NA New York City, NY, Transitional Finance Authority, Future Tax Secured, Series A, Prerefunded 8/1/2013 @ 100, 5.0%, 8/1/2018 New York, NY, General Obligation: Series I-3, 0.22%**, 4/1/2036, LOC: Bank of America NA Series L-4, 0.22%**, 4/1/2038, LOC: U.S. Bank NA New York, NY, Higher Education Revenue, Dormitory Authority, Series A, 5.25%, 5/15/2013 North Carolina 2.0% Mecklenburg County, NC, Public Facilities Corp., Limited Obligation Bond, Annual Appropriation, 5.0%, 3/1/2015 North Carolina, Eastern Municipal Power Agency, Power Systems Revenue, Series B, 5.0%, 1/1/2017 North Carolina, Housing Finance Agency, Home Ownership, Series 22-A, AMT, 5.5%, 7/1/2036 North Carolina, Municipal Power Agency, Number 1 Catawba Electric Revenue, Series A, 5.25%, 1/1/2013 North Carolina, State Grant Anticipation Revenue, 4.0%, Mandatory Put 3/1/2018 @ 100, 3/1/2023 Ohio 5.6% Allen Country, OH, Hospital Facilities Revenue, Catholic Healthcare Partners, Series D, 0.19%**, 6/1/2034, LOC: JPMorgan Chase Bank NA Ohio, American Municipal Power, Inc. Revenue, Fremont Energy Center Project, Series B, 5.0%, 2/15/2020 Ohio, State Building Facilities Authority, Administration Building Fund Project, Series B, 5.0%, 10/1/2013 Ohio, State Common Schools, Series C, 4.0%, 9/15/2017 Ohio, State General Obligation, Series A, 4.0%, 11/1/2013 Ohio, State Higher Education, Series A, 5.0%, 8/1/2021 Ohio, State Higher Educational Facility Commission Revenue, Cleveland Clinic Health, Series A, 5.25%, 1/1/2019 Ohio, State Highway Capital Improvement, Series P, 5.0%, 5/1/2013 Ohio, State Housing Finance Agency, Residential Mortgage Revenue, Mortgage-Backed Securities Program, Series E, 5.0%, 9/1/2039 Ohio, State Water Development Authority, Solid Waste Revenue, Waste Management, Inc. Project, 1.75%, 6/1/2013 Oklahoma 0.2% Oklahoma, State Turnpike Authority, Series E, 0.23%**, 1/1/2028, SPA: JPMorgan Chase Bank NA Oregon 0.6% Oregon, State Housing & Community Services Department, Mortgage Revenue, Single Family Mortgage Program, Series B, AMT, 5.0%, 7/1/2030 Pennsylvania 2.2% Pennsylvania, Housing Finance Agency, Single Family Mortgage, Series 90A, AMT, 5.0%, 10/1/2035 Pennsylvania, State Economic Development Financing Authority, Unemployment Compensation Revenue: Series A, 3.0%, 1/1/2014 Series A, 4.0%, 7/1/2014 Series B, 5.0%, 7/1/2021 Pennsylvania, State General Obligation, 5.0%, 7/1/2013 Pennsylvania, State Industrial Development Authority, Economic Development, 4.0%, 7/1/2014 Philadelphia, PA, Industrial Development Revenue, Authority for Individual Development Senior Living Revenue: Series A, 4.7%, 7/1/2013 Series C, 4.7%, 7/1/2013 Series E, 4.7%, 7/1/2013 Philadelphia, PA, Multi-Family Housing Revenue, Series B, AMT, 4.5%, 10/1/2013 South Carolina 0.6% South Carolina, Jobs-Economic Development Authority, Hospital Improvement Revenue, Palmetto Health Alliance, 5.0%, 8/1/2015 South Carolina, State Public Service Authority Revenue, Series D, Prerefunded 1/1/2013 @ 100, 5.25%, 1/1/2014, INS: AGMC South Dakota 0.3% South Dakota, Hospital & Healthcare Revenue, 5.4%, 8/1/2013, INS: AMBAC South Dakota, Housing Development Authority, Homeownership Mortgage, Series A, AMT, 4.5%, 5/1/2031 Tennessee 1.0% Jackson, TN, Hospital Revenue, Jackson-Madison County Project, 5.25%, 4/1/2014 Nashville, TN, Metropolitan Nashville Airport Authority Revenue, Series B, 4.0%, 7/1/2013, INS: AGMC Tennessee, Housing Development Agency, Homeownership Program, Series 2006-3, AMT, 5.75%, 7/1/2037 Tennessee, State Housing Development Agency, Homeownership Program: Series 2C, 4.0%, 7/1/2038 (a) Series 1A, AMT, 4.5%, 1/1/2038 Texas 13.4% Allen, TX, Independent School District, 5.0%, 2/15/2024 Barbers Hill, TX, Independent School District Building, 4.0%, 2/15/2022 Dallas, TX, Waterworks & Sewer Systems Revenue: 5.0%, 10/1/2020 5.0%, 10/1/2021 EL Paso, TX, Water & Sewer Revenue, 4.0%, 3/1/2021 Fort Worth, TX, General Obligation: 3.0%, 3/1/2014 5.0%, 3/1/2016 Harris County, TX, General Obligation, Series A, 4.0%, 10/1/2013 Houston, TX, Airport Systems Revenue: Series A, AMT, 5.0%, 7/1/2013 Series A, 5.0%, 7/1/2016 North Texas, Tollway Authority Revenue, 5.0%, 1/1/2020 North Texas, Tollway Authority Revenue, First Tier, Series L-2, Prerefunded 1/1/2013 @ 100, 6.0%, Mandatory Put 1/1/2013 @ 100, 1/1/2038 San Antonio, TX, Electric & Gas Revenue, Series A, 5.5%, 2/1/2013 Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Baylor Health Care System Project, Series E, 0.21%**, 11/15/2050, LOC: Wells Fargo Bank NA Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Scott & White Healthcare, 5.25%, 8/15/2021 Texas, Dallas-Fort Worth International Airport Revenue: Series F, AMT, 5.0%, 11/1/2014 Series A, 5.0%, 11/1/2016 Series D, 5.0%, 11/1/2022 Series D, 5.0%, 11/1/2023 Texas, Lower Colorado River Authority Revenue, Series A, 5.0%, 5/15/2016 Texas, Midtown Redevelopment Authority, Tax Increment Contract Revenue, 4.0%, 1/1/2014 Texas, Mission Economic Development Corp., Solid Waste Disposal Revenue, Republic Services, Inc., AMT, 0.65%, Mandatory Put 2/1/2013 @ 100, 1/1/2026 Texas, Municipal Gas Acquisition & Supply Corp. II, Gas Supply Revenue, 0.96%*, 9/15/2017 Texas, State General Obligation, College Student Loan, Series B, AMT, 5.0%, 8/1/2013 Texas, State Public Finance Authority Revenue, Unemployment Compensation, Series A, 5.0%, 1/1/2013 Texas, State Tech University Revenues, Series A, 4.25%, 8/15/2021 Texas, State Transportation Revenue, 2.5%, 8/30/2013 Texas, Trinity River Authority, Regional Wastewater Systems Revenue: 5.0%, 8/1/2013 5.0%, 8/1/2014 University of North Texas, 3.0%, 4/15/2014 University of Texas, Revenue Bond, Series D, 5.0%, 8/15/2013 West Harris County, TX, Regional Water Authority, Water Systems Revenue: 5.0%, 12/15/2015 5.0%, 12/15/2017 Utah 1.5% Intermountain Power Agency, UT, Power Supply Revenue, Series A, ETM, 6.15%, 7/1/2014, INS: NATL Salt Lake County, UT, General Obligation, 4.25%, 6/15/2013 Utah, Housing Finance Agency, Single Family Mortgage, Series C, Class III, AMT, 6.25%, 7/1/2014 Utah, Single Family Housing Revenue, Series D-2, AMT, 5.0%, 7/1/2018 Utah, Single Family Housing Revenue, Mortgage Revenue, Series G, AMT, 4.875%, 1/1/2019 Utah, Single Family Housing Revenue, Single Family Mortgage, AMT, 3.875%, 7/1/2014 Utah, State General Obligation, Series A, 4.0%, 7/1/2013 Vermont 0.0% Vermont, Housing Finance Agency, Single Family, Series 23, AMT, 5.0%, 5/1/2034, INS: AGMC Virginia 2.5% King George County, VA, Industrial Development Authority, Solid Waste Disposal Facility Revenue, Waste Management, Inc., Series A, AMT, 3.5%, Mandatory Put 5/1/2013 @ 100, 6/1/2023, GTY: Waste Management, Inc. Virginia, State College Building Authority, Educational Facilities Revenue, University of Richmond Project, 0.23%**, 11/1/2036, SPA: Wells Fargo Bank NA Virginia, State Resource Authority Infrastructure Revenue, Pooled Financing Program: Series B, ETM, 5.0%, 11/1/2016 Series B, 5.0%, 11/1/2016 Virginia, State Resources Authority, Infrastructure Revenue, State Moral Obligation, Series A, 4.0%, 11/1/2013 Virginia, Upper Occoquan Sewer Authority, Regional Sewer Revenue, 5.0%, 7/1/2017, INS: AGMC Washington 5.8% King County, WA, School District No. 410, Snoqualmie Valley: Series A, Prerefunded 12/1/2013 @ 100, 5.0%, 12/1/2015, INS: AGMC Series A, 5.0%, 12/1/2015, INS: AGMC Pierce County, WA, Peninsula School District No. 401, Prerefunded 12/1/2013 @ 100, 5.0%, 12/1/2015, INS: AGMC Pierce County, WA, Tacoma School District No.10, 2.0%, 12/1/2014 (a) Port of Seattle, WA, Passenger Facility Charge Revenue, Series B, AMT, 5.0%, 12/1/2012 Port of Seattle, WA, Revenue Bond, Series B, AMT, 3.0%, 8/1/2014 Washington, Energy Northwest Electric Revenue, Project 1, Series A, 5.0%, 7/1/2013 Washington, Energy Northwest Electric Revenue, Project No. 3, Series A, 5.5%, 7/1/2013 Washington, State General Obligation: Series 2599, 144A, 0.22%**, 1/1/2016, LIQ: JPMorgan Chase Bank NA Series 3087, 144A, 0.22%**, 7/1/2016, LIQ: JPMorgan Chase Bank NA Series 2650Z, 144A, 0.23%**, 7/1/2013, INS. AGMC, LIQ: JPMorgan Chase Bank NA Series R-2012A, 5.0%, 7/1/2020 Wisconsin 1.0% Milwaukee County, WI, Airport Revenue, Series B, AMT, 5.0%, 12/1/2012 Wisconsin, Housing & Economic Development Authority, Home Ownership Revenue, Series D, AMT, 4.875%, 3/1/2036 Wisconsin, State Clean Water Revenue, Series 2, 5.0%, 6/1/2019 Wisconsin, State Health & Educational Facilities Authority Revenue, Aurora Health Care, Inc., Series B, 4.75%, Mandatory Put 8/15/2014 @ 100, 8/15/2025 Wisconsin, State Transportation Revenue, Series 1, 4.0%, 7/1/2014 Total Municipal Bonds and Notes (Cost $612,103,885) Shares Value ($) Open-End Investment Company 0.1% BlackRock MuniFund, 0.12%*** (Cost $811,961) % of Net Assets Value ($) Total Investment Portfolio (Cost $612,915,846)† Other Assets and Liabilities, Net Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2012. ** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of October 31, 2012. *** Current yield; not a coupon rate. † The cost for federal income tax purposes was $612,915,846. At October 31, 2012, net unrealized appreciation for all securities based on tax cost was $17,864,439. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $18,078,053 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $213,614. (a) When-issued security. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Bonds and Notes (b) $
